

Exhibit 10.42


RESTRICTED STOCK UNIT AWARD AGREEMENT
OF
TOYS “R” US, INC.


THIS AGREEMENT (the “Agreement”), is made, effective as of the __ day of
November, 2013 (the “Grant Date”), between Toys “R” Us, Inc., a Delaware
corporation (the “Company”), and _________________ (“Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Toys “R” Us, Inc. 2010 Incentive Plan (the
“Plan”), which Plan (together with the Appendix attached hereto applicable to
Participant who is not a U.S. resident or taxpayer) is incorporated herein by
reference and made a part of this Agreement. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan; and
WHEREAS, pursuant to that certain Employment Agreement dated as of
______________ by and between the Company and Participant (the “Employment
Agreement”), the Company agreed to grant certain service-based restricted stock
units to Participant pursuant to the Plan.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of the Restricted Stock Units. Subject to the terms and conditions of
the Plan and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to Participant a Restricted Stock Unit Award
consisting of the ___________ Stock Units (the “Restricted Stock Units”). The
Restricted Stock Units shall vest and become nonforfeitable in accordance with
Section 2 or 3 hereof.
2.    Vesting.
(a)    _______ percent (___%) of the Restricted Stock Units granted hereunder
shall vest and become nonforfeitable on the earlier of (i) the first anniversary
of the Grant Date, or (ii) termination of Participant’s employment by the
Company other than for Cause.
(b)    ___________ percent (_____%) of the Restricted Stock Units granted
hereunder shall vest and become nonforfeitable on the last day of each of the
____, _______, ______ and _______ fiscal quarters next following the first
anniversary of the Grant Date.
3.    Treatment of Restricted Stock Units under Certain Conditions.
(a)    Termination of Employment Due to Death or Disability. If Participant’s
employment with the Company is terminated due to death or Disability, the
Restricted Stock Units shall become fully vested.
(b)    Other Termination of Employment. If Participant’s employment with the
Company is terminated for any other reason (including Retirement), the
Restricted Stock Units shall, to the extent not then vested, be forfeited by
Participant without consideration.

1



--------------------------------------------------------------------------------



(c)    Change in Control. Upon the occurrence of a Change in Control, the
Restricted Stock Units shall become fully vested.
4.    Rights as a Stockholder. Participant shall not be the record owner of the
number of Shares issued in respect of the Restricted Stock Units Award until or
unless such Restricted Stock Units vest. As from the vesting date of the
Restricted Stock Units, Participant shall be the record owner of the number of
Shares that vest pursuant to the Restricted Stock Units Award and shall be
entitled to all rights of a common stockholder of the Company, including,
without limitation, voting rights with respect to the Shares and Participant
shall receive, when paid, any dividends on all of the Shares granted under this
Section 4 as to which Participant is the record holder on the applicable record
date. Upon Participant’s request following the vesting of any Shares pursuant to
Section 2 or 3, certificates for the Shares which shall be issued in respect of
Restricted Stock Units Awards that have vested shall be delivered to Participant
or to Participant’s legal guardian or representative along with the stock powers
relating thereto.
5.    Legend on Certificates. The certificates representing the vested
Restricted Stock Units delivered to Participant as contemplated by Section 4
above shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Shares are listed, and any applicable Federal or state laws of
the United States or any foreign jurisdiction, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
6.    No Right to Continued Employment. The granting of the Restricted Stock
Units evidenced by this Agreement shall impose no obligation on the Company or
any Affiliate to continue the employment of Participant and shall not lessen or
affect the Company’s or its Affiliate’s right to terminate the employment of
Participant.
7.    Transferability. The Restricted Stock Units may not, at any time prior to
becoming vested pursuant to Section 2 or 3, be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
8.    Stockholders Agreement. Acceptance of the Restricted Stock Units shall
constitute agreement by Participant to be bound by all of the terms and
conditions of the Stockholders Agreement with respect to the Shares, or any
other Company capital stock, issuable to or held by Participant. All of the
terms of the Stockholders Agreement are incorporated herein by reference. For
purposes of this Agreement, the term “Stockholders Agreement” shall mean the
Management Stockholders Addendum, as amended, which is attached hereto as
Exhibit A.
9.    Put Right. Participant shall have the right (solely at his election) at
any time until the occurrence of an initial public offering of the Company’s
common stock (an “IPO”) to require the Company to repurchase, in one or more
transactions, up to 100% of the Shares acquired by Participant upon vesting of
the Restricted Stock Units granted hereunder (but no other Shares granted to or
held by Participant). The put right may be exercised by giving notice to the
Company no sooner than six months after the earlier of (i) the expiration or
earlier termination of the Employment Term (as defined in the Employment
Agreement), or (ii) the effective date of Participant’s Retirement, but in no
event sooner than the first determination of Fair Market Value (or confirmation
of prior–determined Fair Market Value) by the Board that occurs at least six
months

2



--------------------------------------------------------------------------------



after Participant’s acquisition of the Shares upon vesting of the Restricted
Stock Units. The purchase price per Share payable by the Company in connection
with such put right shall be the Fair Market Value as of a date determined by
the Board that is the anticipated closing date of the repurchase. The closing of
the repurchase will take place as soon as practical (i.e., as of the next
valuation of the Company’s common stock which customarily occurs in or about
April and October of each year), but no later than 180 days after Participant’s
delivery to the Company of notice of exercise of the put right.
10.    Withholding. Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Restricted Stock
Units, the grant or vesting or any payment or transfer with respect to the
Restricted Stock Units and to take such action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes. Without limiting the foregoing, if at the time of such
taxable event Participant would be precluded from selling Shares on the open
market, Participant may instruct the Company, and the Company shall follow such
instructions, to withhold Shares from the Restricted Stock Units having a Fair
Market Value on the date of withholding equal to the minimum statutory amount
required to be withheld for tax purposes.
11.    Securities Laws. Upon the vesting of any Restricted Stock Units,
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request prior to the issuance of any
Shares in order to comply with applicable securities laws or with this
Agreement.
12.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of is Secretary at the principal executive office of the
Company and to Participant at the address appearing in the personnel records of
the Company for Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
13.    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.
14.    Restricted Stock Unit Award Subject to Plan. By entering into this
Agreement Participant agrees and acknowledges that Participant has received and
read a copy of the Plan. The Restricted Stock Unit Award and the Restricted
Stock Units granted hereunder is subject to the Plan. The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.
15.    Signature. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first above written, which expressly includes Sections 8 and 9 of this
Agreement.
TOYS “R” US, INC.
________________________________________
By: ___________________________________


PARTICIPANT
_______________________________________
___________________________





4



--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT AWARD AGREEMENT
APPENDIX


This Appendix includes additional terms and conditions that govern the
Restricted Stock Unit Awards granted to the Participant if the Participant
resides (for tax purposes) in one of the countries listed herein. (Please note
that the Participant could be subject to income tax both in the country where
the services are performed and the country of the Participant’s residence or
citizenship, depending on the relevant jurisdictions.) Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Agreement
or the Plan.




AUSTRIA
No Claims of the Participant. The granting of the Restricted Stock Unit Awards
evidenced by this Agreement is made on a non-binding basis without legal title.
The Participant has no legal claim whatsoever to be granted any Award, including
Restricted Stock Unit Awards, under the Plan or the Agreement, even if such
Award is granted to the Participant on more than one occasion.
Assignment of Inventions. Any rights of the Participant under the Austrian
Patent Act shall remain unaffected by this Agreement.


AUSTRALIA
Eliminate Section 6 of this Agreement and substitute the following: The granting
of the Restricted Stock Unit Awards evidenced by this Agreement shall impose no
obligation on the Company or any Affiliate to make another grant or continue the
employment of the Participant and shall not lessen or affect the Company’s or
its Affiliate’s right to terminate the Employment of such Participant and the
Participant acknowledges that continued employment creates no obligation on the
Company or any Affiliate to make any future grants.


CANADA
Discretionary. The parties agree that the grant of a Restricted Stock Unit Award
and Shares is within the Company’s sole discretion. The Company may, at any time
and from time to time, amend, modify or terminate any and all entitlements under
the Plan including the Restricted Stock Unit Award. The grant of Restricted
Stock Unit Awards and a Restricted Stock Unit Award also may vary from year to
year depending on business conditions. The parties further agree that the
Restricted Stock Unit Award is not intended to form part of the Participant’s
expected total compensation.
Employment Termination. The parties agree that for all purposes under the terms
of this Agreement and the Plan, the Participant’s employment including
Continuous Service is deemed to be terminated on the later of the last day on
which the Participant performs active service for the Company and the end of any
applicable statutory notice period. Termination of employment includes
constructive termination, voluntary termination, termination of service,
termination with “Cause”, termination “without Cause” and termination “for any
reason”. There are no entitlements of any kind under this Agreement or the Plan
during any additional period of notice or payment in lieu either provided by the
Company or ordered by a Court.

5



--------------------------------------------------------------------------------




CHINA
By accepting the Restricted Stock Unit Awards, the Participant fully accepts and
agrees to the terms and conditions set out in the Agreement, the Plan (as may be
amended by the Company from time to time) and this Appendix.


The Participant hereby acknowledges and agrees that:


(i) the grant of the Restricted Stock Unit Awards pursuant to the Agreement has
been made by the Company to the Participant on a purely discretionary basis and
shall NOT form part of the Participant’s contractual remuneration or other
entitlements under the Participant’s employment arrangements with Toys “R” Us
(China) Ltd. or otherwise;


(ii) the grant of the Restricted Stock Unit Awards pursuant to the Agreement
shall not create any obligation on the part of the Company to grant any
subsequent Restricted Stock Unit Awards or any other Award under the Plan in the
future;


(iii) the Company may, at its sole discretion, amend the Plan and, once amended,
the original version of the Plan shall be deemed to have been automatically
replaced by the amended Plan;


(iv) the implementation of the Agreement may involve specific
approval/registration procedures and other formalities in the People’s Republic
of China as required under applicable Chinese laws and regulations, in
particular registration of the Agreement and related documentation with the
relevant foreign exchange and taxation authorities; and


(v) the ultimate liability for all taxes payable by the Participant shall at all
times remain the Participant's responsibility and if the Participant becomes
subject to taxation in more than one jurisdiction between the Grant Date and the
date of any relevant taxable event, the Company and/or Toys “R” Us (China) Ltd.
shall withhold payable taxes in more than one jurisdiction accordingly.


The Participant shall, as required, cooperate fully with the Company and Toys
“R” Us (China) Ltd. in relation to the procedures and formalities referred to in
paragraph (iv) above and, in this regard, shall provide any information and sign
any documents reasonably required to enable the implementation of the Agreement
in the People’s Republic of China.


This Appendix shall be incorporated into the Agreement.


GERMANY
This is a grant limited to the Restricted Stock Unit Awards and does not entitle
the Participant to any grant of Restricted Stock Unit Awards in future years.
Even if the Company will grant Restricted Stock Unit Awards in future years this
shall not establish a legal claim of the Participant for years after the
respective grant.
In any event, the Company reserves the right to amend the Plan and this
Agreement in case of changes in the economic development and circumstances of
the Company or due to the decision of stockholders to grant Restrictive Stock
Unit Awards or due to the performance of the employee, unless such an amendment
is unreasonable for the employee. An amendment of the plan will not result in a
reduction of the average total compensation of the Employee in the last three
years by more than 25%.

6



--------------------------------------------------------------------------------




Any rights of the Participants under the German Act on Employee Inventions
remain unaffected by this Agreement.


In the event that individual provisions of this Agreement are ineffective, the
remaining regulations shall remain in effect. In lieu of the invalid provision
or as a remedy of the possible incompleteness of the Agreement, an appropriate
valid provision, which the parties would have intended if they had known of the
ineffectiveness or of the incompleteness of the Agreement and which corresponds
either to the commercial effect of the invalid provision or comes as close to it
as possible, shall replace the invalid one.


JAPAN
Eliminate Section 2(b) of this Agreement and substitute the following:
 
The vesting of the Restricted Stock Unit Awards shall be subject to the
condition that the Participant’s Employment with the Company is not terminated
for any reason (other than death, Disability, Retirement, or in the event of a
Change in Control), and if the Participant’s Employment with the Company is
terminated for any reason (other than death, Disability, Retirement, or in the
event of a Change in Control), the Restricted Stock Unit Awards shall, to the
extent not then vested, not vest.


PORTUGAL
No modification of employment conditions. By entering into this Agreement the
Participant agrees and acknowledges that his participation in the Plan does not
in any way constitute an amendment or modification of the terms and conditions
of his current employment contract with Toys “R” Us Portugal, Limitada, and no
claim made under or arising from the Plan may under any circumstances be invoked
as a right under the same employment agreement.




SPAIN
The Plan is given by the Company on a voluntary basis and only for the period
detailed in Sections 3.1 and 3.2 of the Plan.
This is a grant limited to the Restricted Stock Unit Awards and does not entitle
the Participant to any grant of Restricted Stock Unit Awards in future years.
Even if the Company will grant Restricted Stock Unit Awards in future years this
shall not establish a legal claim of the Participant for years after the
respective grant.
The number of Restricted Stock Unit Awards each eligible Employee will be
entitled to receive, which could be none, shall be assessed on an annual basis.
UNITED KINGDOM
Eligibility. Notwithstanding Section 2.1(p) of the Plan, or any provision or
discretion in the Plan or the Agreement to the contrary, Restricted Stock Unit
Awards may only be granted to employees and executive directors in the United
Kingdom. For the avoidance of doubt, consultants based in the United Kingdom
shall not be eligible to participate in the Plan.


Data Privacy. By accepting the Restricted Stock Unit Award, the Participant
hereby consents to the collection, use and transfer of personal data in
electronic or other form, by and among the Company and any Affiliate for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that:



7



--------------------------------------------------------------------------------




(i) the Company or any Affiliate may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, National Insurance number, salary,
nationality, job title, residency status, and details of all equity awards
granted to the Participant, for the purposes of managing and administering the
Plan (“Data”);
(ii) the Company or any Affiliate will transfer Data among themselves as
necessary for the purposes of the implementation, administration and management
of the Participant’s participation in the Plan, and the Company and any
Affiliate may each further transfer Data to any third parties assisting in the
implementation, administration and management of the Plan;
(iii) the recipients of such transfer of Data may be located in the European
Economic Area or elsewhere, including the United States of America, and the
recipient’s country may have different data privacy laws and protections than
the U.K.;
(iv) the Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting the Participant’s local human
resources representative; and
(v) the Participant may, at any time, view the Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consent herein, in any case
without cost to the Participant, in writing by contacting the Participant's
local human resources representative, provided however that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan.
Nature of Grant. In accepting the Restricted Stock Unit Award, the Participant
agrees that the grant of the Restricted Stock Unit Award is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Unit Awards, or benefits in lieu of Restricted Stock
Unit Awards, even if Restricted Stock Unit Awards have been granted repeatedly
in the past. The Participant further agrees that all decisions with respect to
future grants under the Plan, if any, including, but not limited to, the level
and type of Award which may be granted under the Plan, will be at the sole
discretion of the Committee.


The Participant agrees that no claim or entitlement to compensation or damages
shall arise from the forfeiture of the Restricted Stock Unit Award resulting
from the cessation of the Participant’s employment with the Company or any
Affiliate (for any reason whatsoever and whether or not in breach of law).


Tax Acknowledgment. The following provisions supplement Section 8 of the
Agreement:


By accepting this Restricted Stock Unit Award, and regardless of any action the
Company or the Participant's employing company (the “Employer”) takes with
respect to any or all income tax, National Insurance contributions, payment on
account or other tax-related withholding due in connection with or otherwise
related to the Restricted Stock Unit Award acquired by the Participant or
otherwise in connection with the participation of the Participant in the Plan
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains the
Participant's responsibility and may exceed the amount actually withheld by the
Company or the Employer.


By accepting this Restricted Stock Unit Award, the Participant further
acknowledges that the Company and/or the Employer: (a) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of this Restricted Stock Unit Award,

8



--------------------------------------------------------------------------------




including but not limited to the grant, or vesting, of this Restricted Stock
Unit Award or any part of it, the subsequent sale or disposal of Shares
following vesting of the Restricted Stock Unit Award, and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Restricted Stock Unit Award to reduce or
eliminate the Participant's liability for Tax-Related Items or achieve any
particular tax result.


Further, if the Participant becomes subject to taxation in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
the Participant acknowledges by accepting the Restricted Stock Unit Award that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to the vesting of the Restricted Stock Unit Award, or any other event or
circumstance giving rise to Tax-Related Items, the Participant will pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations for Tax-Related Items of the
Company and/or the Employer.


Without limitation to the above, the Company or any Affiliate shall be entitled
to withhold, and the Participant shall be obliged to pay, the amount of any
income tax and/or National Insurance contributions legally payable by the
Participant (including any amount of employer's National Insurance
contributions, where the liability for the employer's contributions can be
passed to the Participant) attributable to or payable in connection with or
pursuant to the grant, or vesting, of the Restricted Stock Unit Award or
otherwise in connection with the Restricted Stock Unit Award acquired by the
Participant.
 
The Participant authorizes the Company and/or the Employer, or their respective
agents, to withhold all applicable Tax-Related Items legally payable by the
Participant by one or a combination of the following:


(a) withholding from the Participant's wages or other cash compensation paid to
the Participant by the Company or the Employer or any Affiliate; and/or


(b) withholding from the proceeds of the sale of Shares following vesting of the
Restricted Stock Unit Awards, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant's behalf pursuant to
this authorisation).


The certificates evidencing Shares issued upon vesting of the Restricted Stock
Unit Award may not be delivered to the Participant if the Participant fails to
comply with the Participant's obligations in connection with the Tax-Related
Items.


The Participant agrees that if the Employer or the Company does not withhold or
otherwise collect the full amount of Tax-Related Items that the Participant owes
on account of the occurrence of a taxable event in connection with the
Restricted Stock Unit Award (the “Chargeable Event”) from the Participant within
90 days after the Chargeable Event or such other period as required by U.K. law
(the "Due Date"), then the amount that should have been withheld or collected
shall constitute a loan owed by the Participant to the Employer, effective on
the Due Date. The Participant agrees that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue & Customs ("HMRC") and it
will be immediately due and repayable by the Participant and the Company and/or
the Employer may recover it at any time thereafter by any of the means referred
to above.



9



--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the provision above will not
apply. In the event that the Participant is an officer or executive director and
Tax-Related Items are not collected from or paid by the Participant by the Due
Date, the amount of any uncollected Tax-Related Items may constitute a benefit
to the Participant on which additional income tax and National Insurance
Contributions may be payable. The Participant acknowledges that the Company or
the Employer may recover it at any time thereafter by any of the means referred
to above. The Participant also authorizes the Company to withhold the delivery
of any certificates evidencing Shares issued upon vesting of the Restricted
Stock Unit Award unless and until the loan is repaid in full.







10



--------------------------------------------------------------------------------

 



Exhibit A
MANAGEMENT STOCKHOLDERS ADDENDUM
This Management Stockholders Addendum (this “Addendum”) is hereby incorporated
in and made a part of that certain Restricted Stock Unit Award Agreement dated
as of __________ __, 201__ between Toys “R” Us, Inc. (the “Company”) and Antonio
Urcelay (“Participant”) representing service-based restricted stock units
granted to Participant under the Toys “R” Us, Inc. 2010 Incentive Plan (the
“Plan”). Upon grant of the award, Participant shall, without any action by
Participant, automatically become bound by the terms hereof with respect to the
Award Stock or any other Company capital stock, issued to or held by Participant
under the Plan. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Plan.
1.    Definition. For purposes of this Addendum, the following terms shall have
the following meanings:
“Addendum” shall have the meaning set forth in the Preface.
“Approved Sale” shall have the meaning set forth in Section 4(b).
“Award Stock” with respect to a Participant, means any Stock issued to such
Participant upon exercise of any Options granted under the Plan and any Stock
issued to such Participant as Restricted Stock or Restricted Stock Unit. For all
purposes of this Plan, Award Stock will continue to be Award Stock in the hands
of any holder (including any Permitted Transferee) other than a Participant
(except for the Company and purchasers pursuant to a Public Sale), and each such
other holder of Award Stock will succeed to all rights and obligations
attributable to such Participant as a holder of Award Stock hereunder. Award
Stock will also include shares of the Company’s capital stock issued with
respect to shares of Award Stock by way of a stock split, stock dividend or
other recapitalization.
“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.
“Executive Officer” shall mean any Management Stockholder who is an officer of
the Company (as defined in Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended).
“Management Stockholder” shall mean any Participant (including Participants who
hold vested Options) and any other holder of Shares, in either case so long as
they hold any Shares.
“Participating Sellers”, with respect to Section 4(a), shall have the meaning
set forth in Sections 4(a)(ii), and with respect to Section 4(b) shall mean any
Management Stockholder that is Transferring Shares in an Approved Sale.
“Permitted Vornado Transfer” shall mean any Transfer of shares of the Company’s
capital stock by Vornado in order to ensure the preservation of its status as a
real estate investment trust under federal tax laws.
“Permitted Transferee” with respect to any Participant means such Participant’s
spouse and descendants (whether or not adopted) and any trust, family limited
partnership



11

--------------------------------------------------------------------------------




or limited liability company that is and remains at all times solely for the
benefit of such Participant and/or such Participant’s spouse and/or descendants,
in each case which transferee has executed and delivered to the Company the
documents required under Sections 13.3 or 13.4 of the Plan, as applicable.
“Piggyback Registration” shall have the meaning set forth in Section 5(a).
“Plan” shall have the meaning set forth in the Preface.
“Prospective Buyer” shall mean any Person, including the Company or any of its
subsidiaries, proposing to purchase or otherwise acquire shares in a Sale under
Section 4(a) or Section 4(b).
“Public Offering” shall mean a public offering and sale of Stock for cash
pursuant to an effective registration statement under the Securities Act.
“Public Sale” shall mean any sale pursuant to a registered public offering under
the Securities Act, any sale to the public through a broker, dealer or market
maker pursuant to Rule 144 promulgated under the Securities Act, or, after an
Initial Public Offering, any block sale to a financial institution in the
ordinary course of its trading business.
“Registrable Securities” shall mean (i) any share of Class A Common issued to or
otherwise acquired by any Management Stockholder and (ii) any equity securities
issued or issuable directly or indirectly with respect to any of the foregoing
securities referred to in clause (i) by way of stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. As to any particular shares constituting
Registrable Securities, such shares will cease to be Registrable Securities when
they have been (x) effectively registered under the Securities Act and disposed
of in accordance with the registration statement covering them, or (y) sold to
the public pursuant to Rule 144 under the Securities Act. For purposes of this
Addendum, a Person will be deemed to be a holder of Registrable Securities
whenever such Person has the right to acquire directly or indirectly such
Registrable Securities upon the exercise of Options, to the extent they are then
fully vested and exercisable.
“Rule 144” shall mean Rule 144 under the Securities Act (or any successor rule).
“Sale” shall mean a Transfer for value and the terms “Sell” and “Sold” shall
have correlative meanings.
“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.
“Securities Commission” shall mean the Securities and Exchange Commission, or
any successor regulatory body.
“Shares” means any shares of Award Stock under the Plan, and any other capital
stock of the Company issued to or held by a holder of Award Stock. For all
purposes of the Plan (including this Addendum), Shares will continue to be
Shares in the hands of any holder (including any Permitted Transferee), and each
such holder of Shares will succeed to all the rights and obligations
attributable to such Person as a Management Stockholder hereunder with respect
to such Shares, until such time as such Shares cease to be considered Shares
pursuant to the express terms of Section 3(b) of this Addendum.



12
66111-1

--------------------------------------------------------------------------------




“Sponsor” shall mean any of Bain Capital (TRU) VIII, LP., Bain Capital (TRU)
VIII-E, L.P., Bain Capital (TRU) Coinvestment, L.P., Bain Capital Integral
Investors, LLC, BCIP TCV, LLC, Toybox Holdings, LLC, and Vornado, in each case
together with their respective Affiliates.
“Tag Along Deadline” shall have the meaning set forth in Section 4(a)(ii).
“Tag Along Holder” shall have the meaning set forth in Section 4(a)(i).
“Tag Along Notice” shall have the meaning set forth in Section 4(a)(i).
“Tag Along Offer” shall have the meaning set forth in Section 4(a)(ii).
“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise; provided that the sale, pledge, assignment
encumbrance or other transfer or disposition of the common shares or beneficial
interest, par value $0.04, of Vornado Realty Trust, a Maryland Realty Trust, a
Maryland real estate investment trust (or its successors), will not be deemed a
Transfer.
“Vornado” means Vornado Truck, LLC.
2.    Voting Agreement. Each Management Stockholder, shall at all times cast all
votes to which such Management Stockholder is entitled in respect of such
Management Stockholder’s Shares, whether at any annual or special meeting, by
written consent or otherwise, in such manner as the Company may instruct by
written notice. Further, each Management Stockholder hereby grants to the
Company an irrevocable proxy coupled with an interest to vote, including in any
action by written consent, such Management Stockholder’s Shares as the Company
deems appropriate in its sole discretion, which proxy shall be valid and remain
in effect with respect to all Shares until they cease, to be Shares pursuant to
the terms hereof.
3.    Transfer Restrictions.
(a)     General Transfer Restrictions. Each Management Stockholder understands
and agrees that any Shares issued to or held by such Management Stockholder on
the date hereof have not been registered under the Securities Act or under any
state securities laws or the securities laws of any country. No Management
Stockholder shall Transfer any such Shares (or solicit any offers in respect of
any Transfer of such Shares), except in compliance with the Securities Act, or
any applicable state or national securities laws and any restrictions on
Transfer contained in the Plan (including this Addendum).



13
66111-1

--------------------------------------------------------------------------------




(b)    Allowed Transfers. Until the expiration of the provisions of this Section
3, no Management Stockholder shall Transfer any of such Management Stockholder’s
Shares to any other Person except as follows:
(i)    Permitted Transferees. A Management Stockholder may Transfer Shares to
Permitted Transferees solely to the extent provided by, and in accordance with
the terms of, Sections 13.3 and 13.4 of the Plan.
(ii)    Participation in Drag Along and Tag-Along; Puts and Calls.
(A)    Drag-Along. A Management Stockholder may Transfer such Management
Stockholder’s Shares to the extent required pursuant to Section 4(b) below.
(B)    Tag-Along. A Participating Seller may Transfer Shares pursuant to and in
accordance with the provisions of Section 4(a) below.
Shares Transferred pursuant to this Section 3(b)(ii) shall conclusively be
deemed thereafter not to be Shares under this Addendum.
(iii)    Public Transfers. A Management Stockholder may Transfer Shares: (a) in
a Public Offering pursuant to Section 5 below, or (b) (I) with respect to any
Executive Officer, from and after the two-year anniversary of the closing of the
Initial Public Offering, pursuant to Rule 144 or a block sale to a financial
institution in the ordinary course of its trading business or any other legally
permitted sale, or (II) with respect to any other Management Stockholder, from
and after the six-month anniversary of the closing of the Initial Public
Offering, pursuant to Rule 144 or a block sale to a financial institution in the
ordinary course of its trading business or any other legally permitted sale.
Shares Transferred pursuant to this Section 3(b)(iii) shall conclusively be
deemed thereafter not to be Shares under this Addendum.
(c)    Impermissible Transfer. Any attempted Transfer of Shares not permitted
under the terms of this Section 3 shall be null and void, and the Company shall
not in any way give effect to any such impermissible Transfer.
(d)    Notice of Transfer. To the extent any Management Stockholder shall
Transfer any Shares pursuant to Sections 3(b)(i) or 3(b)(iii), such Management
Stockholder shall, within three (3) Business Days following (or, in the case of
a Transfer to a Permitted Transferee, within three (3) Business Days prior to)
consummation of such Transfer, deliver notice thereof to the Company, which
shall then deliver such notice to the Sponsors.
(e)    Period. Each of the foregoing provisions of this Section 3 shall expire
upon a Change in Control.
4.    “Tag Along” and “Drag Along” Rights.
(a)    “Tag Along” Rights. In connection with any Sale by a Sponsor of any
Shares of Stock to any Person (other than a Public Sale, a Permitted Vornado
transfer, or any Sale between or among the Sponsors, their Affiliates, or any
employee of the Company or any of its Subsidiaries):



14
66111-1

--------------------------------------------------------------------------------




(i)    Notice. The Company shall, prior to any such proposed Sale, deliver a
written notice (the “Tag Along Notice”) to each Management Stockholder (each, a
“Tag Along Holder”), specifying the principal terms and conditions of the Sale
(including the number of shares of each class of the Company’s capital stock to
be Sold in such Sale).
(ii)    Exercise. Each Tag Along Holder may elect to participate in the Transfer
by delivering written notice (the “Tag Along Offer”) within five (5) Business
Days after the date of delivery of the Tag Along Notice to such Holder (such
date the “Tag Along Deadline”) (each Tag Along Holder so electing, a
“Participating Seller”). Each Tag Along Holder who does not make a Tag Along
Offer prior to the Tag Along Deadline shall be deemed to have waived all of such
holder’s rights to participate in such Sale. Each Tag Along holder will be given
the opportunity to exercise their vested Options prior to or in connection with
the consummation of a Sale pursuant to this Section 4(a) and the Award Stock
issued upon exercise of such vested Options will be Shares for purposes of this
Section 4(a).
(iii)    Number of Shares Sold. Each Participating Seller will have the right to
include in the Sale, on the same terms and conditions (subject to Section
4(c)(i)) with respect to each Share Sold as the Sponsor proposing such Sale, a
number of Shares of each class of Stock to be Sold in such Sale equal to the
product of (x) the number of shares of such class of Stock to be Sold in the
contemplated Sale, times (y) the quotient obtained by dividing the number of
Shares of such class of Stock owned by such Participating Seller by the number
of Shares of such class of Stock owned by such Participating Seller and any
other Persons participating in such Sale (including the proposing Sponsor and
any other Participating Sellers).
(iv)    Rule 144 Eligibility. Notwithstanding anything to the contrary herein,
after the two year anniversary of the Initial Public Offering, upon becoming
eligible to sell all of his or her shares pursuant to Rule 144, a Tag Along
Holder shall no longer be eligible to participate in the Tag Along rights
provided by this Section 4(a).
(b)    “Drag Along” Rights. If the Board approves a Change in Control (an
“Approved Sale”), each Management Stockholder hereby agrees, if and to the
extent requested by the Board, to Sell any or all of such Management
Stockholder’s Shares in such Approved Sale on the terms and conditions approved
by the Board.
(i)    Management Stockholder Actions. Each Management Stockholder will take all
necessary or desirable actions in connection with the consummation of any
Approved Sale (including, if such Approved Sale is structured as a merger or
consolidation, waiving any dissenters rights, appraisal rights or similar rights
in connection with such merger or consolidation).
(ii)    Conditions. The obligations of the Management Stockholders with respect
to an Approved Sale are subject to the satisfaction of the following conditions:
(i) upon the consummation of the Approved Sale, each Management Stockholder will
receive the same form and amount of consideration per share as received by the
Sponsors for the corresponding class of shares of the Company’s capital stock,
or if any Sponsor is given an option as to the form and amount of consideration
to be received in respect of shares of the Company’s capital stock of any class,
all Management Stockholders holding shares of the Company’s capital stock of
such class will be given the same option; and (ii) each holder of vested and
exercisable Options will be given the opportunity to exercise such rights prior
to or in



15
66111-1

--------------------------------------------------------------------------------




connection with the consummation of an Approved Sale and the Award Stock issued
upon exercise of such vested Options will be Shares for purposes of this Section
4(b).
(c)    Miscellaneous. The following provisions shall be applied to any proposed
Sale to which Section 4(a) or 4(b) applies:
(i)    Certain Legal Requirements. In the event the consideration to be paid in
exchange for Shares in a proposed Sale pursuant to Section 4(a) or Section 4(b)
includes any securities, and the receipt thereof by a Participating Seller would
require under applicable law (A) the registration or qualification of such
securities or of any Person as a broker or dealer or agent with respect to such
securities where such registration or qualification is not otherwise required
for the Sale or (B) the provision to any Participating Seller of any specified
information regarding such securities or the issuer thereof that is material and
not otherwise required to be provided for the Sale, then such Participating
Seller shall not have the right to Sell Shares in such proposed Sale, and the
Sponsors proposing such Sale (in the case of Section 4(a)) or the Board (in the
case of Section 4(b)), as applicable, shall (x) in the case of a Sale that is
not a Change in Control, have the right, but not the obligation, and (y) in the
case of a Sale that is a Change in Control, have the obligation, to cause to be
paid to such Participating Seller in lieu of the issuance of such securities,
against surrender of the Shares which would have otherwise been Sold by such
Participating Seller to the Prospective Buyer in the proposed Sale, an amount in
cash equal to the Fair Market Value of such securities as of the date such
securities would have been issued in exchange for such Shares.
(ii)    Further Assurances. Each Participating Seller shall take or cause to be
taken all such actions as may be reasonably necessary or reasonably desirable in
order to expeditiously consummate each Sale pursuant to Section 4(a) or Section
4(b) and any related transactions, including executing acknowledging and
delivering consents, assignments, waivers and other documents or instruments;
furnishing information and copies of documents; filing applications, reports,
returns, filings and other documents or instruments with governmental
authorities: and otherwise cooperating with the Sponsor proposing such Sale or
the Board (as applicable) and the Prospective Buyer, provided, however, that
Participating Sellers shall be obligated to become liable in respect of any
representations, warranties, covenants, indemnities or otherwise to the
Prospective Buyer solely to the extent provided in the immediately following
sentence. Without limiting the generality of the foregoing, each Participating
Seller agrees to execute and deliver such agreements as may be reasonably
specified by the Sponsor proposing such Sale or the Board (as applicable) to
which other sellers will also be party, including agreements to (i)(A) make
individual representations, warranties, covenants and other agreements as to the
unencumbered title to its Shares and the power, authority and legal right to
Transfer such Shares, the absence of any adverse claims with respect to such
shares and the non-contravention of other agreements and (B) be liable as to
such representations, warranties, covenants and other agreements, in each ease
to the same extent (but with respect to its own Shares and with respect to its
own representations, warranties, covenants and other agreements) as the other
sellers, and (ii) be liable (whether by purchase price adjustment, indemnity
payments or otherwise) in respect of representations, warranties, covenants and
agreements in respect of the Company and its subsidiaries; provided, however,
that the aggregate amount of liability described in this clause (ii) in
connection with any Sale shall not exceed the lesser of (i) such Participating
Seller’s pro rata portion of any such liability, to be determined in accordance
with such Participating Seller’s portion of the aggregate proceeds to all
sellers



16
66111-1

--------------------------------------------------------------------------------




in connection with such Sate and (ii) the proceeds to such Participating Seller
in connection with such Sale.
(iii)    Sale Process. The Sponsor proposing such Sale, in the case of a
proposed Sale pursuant to Section 4(a), or the Board, in the case of a proposed
Sale pursuant to Section 4(b), shall, in its sole discretion, decide whether or
not to pursue, consummate, postpone or abandon any proposed Sale and the terms
and conditions thereof. If any proposed Sale is postponed, abandoned or not
consummated, then the Sponsors or the Board, as applicable, shall comply with
the provisions of this Section 4 with respect to any subsequent proposed Sale.
No Company stockholder nor any Affiliate of any such holder shall have any
liability to any Management Stockholder arising from, relating to or in
connection with the pursuit, consummation, postponement, abandonment or terms
and conditions of any proposed Sale.
(iv)    Expenses. All reasonable costs and expenses incurred for the benefit of
all holders of Stock in connection with any proposed Sale shall be paid by the
Company (to the extent not otherwise paid by the acquiring party), subject to
the following sentence. Any costs incurred by or on behalf of any Participating
Sellers on their own behalf will not be considered costs of the Sale hereunder,
and will be borne by such Participating Seller(s).
(d)    Period. The provisions of Section 4(a) shall expire upon the earlier to
occur of (i) the Initial Public Offering and (ii) a Change in Control. Each of
the other provisions of this Section 4 above shall expire upon a Change in
Control.
5.    Registration Rights.
(a)    Right to Piggyback. Whenever the Company proposes to conduct an
underwritten registration of any of its securities under the Securities Act
(other than (i) in an Initial Public Offering or (ii) in connection with
registration on Form S-4 or Form S-8 or any successor or similar form) and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Company will give prompt written
notice to all holders of Registrable Securities of its intention to effect such
a registration and, subject to Section 5(b), will include in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within 15 days after the delivery of the
Company’s notice.
(b)    Priority on Registrations. In any underwritten registration, if the
managing underwriters advise the Company that in their opinion the number of
Registrable Securities, or the total number of securities of the Company,
requested or proposed to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of such offering, the Company will include in such registration the Registrable
Securities, and the other securities of the Company, that in the opinion of the
managing underwriters can be sold without adversely affecting the marketability
of such offering, as follows: (i) first, if the registration is a primary
offering on behalf of the Company, the securities the Company proposes to sell,
(ii) second, any securities of the Company requested to be included in such
registration by holders that have a contractual right to include securities in
such registration prior to the holders of Registrable Securities, (iii) third,
the Registrable Securities and any other securities of the Company requested to
be included in such registration, pro rata among the holders of such Registrable
Securities and other securities on the basis of the number of shares owned by
each such holder.



17
66111-1

--------------------------------------------------------------------------------




(c)    Further Assurances. Each holder of Registrable Securities will take all
necessary or desirable action in connection with the consummation of any
Piggyback Registration. including (a) agreeing to sell such Person’s securities
on the basis provided in any underwriting arrangements approved by the Board;
(b) completing and executing all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements; and (c) providing in writing such
information and affidavits as requested by the Board in connection with any
registration statement or prospectus relating to such offering.
6.    Legends.
(a)    Restrictive Legend. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND OTHER RESTRICTIONS PURSUANT TO THE TOYS “R” US, INC. 2010 INCENTIVE PLAN, AS
AMENDED (THE “PLAN”) INCLUDING THE MANAGEMENT STOCKHOLDERS ADDENDUM ATTACHED
THERETO AND MADE A PART THEREOF. A COPY OF THE PLAN WILL BE FURNISHED WITHOUT
CHARGE BY TOYS “R” US HOLDINGS, INC. TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”
Any Person who acquires Shares which cease to be subject to the terms of the
Plan (including this Addendum) shall have the right to have such legend (or the
applicable portion thereof) removed from certificates representing such Shares.
(b)    Securities Act Legend. Each certificate representing Shares shall have
the following legend endorsed conspicuously thereupon:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A PRIVATE
PLACEMENT WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, ASSIGNED,
PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR QUALIFICATION FOR AN
EXEMPTION THEREFROM.”



18
66111-1

--------------------------------------------------------------------------------




(c)    Stop Transfer Instruction. The Company will instruct any transfer agent
not to register the Transfer of any Management Stockholder’s Shares until the
conditions specified in the foregoing legends and the Plan (including this
Addendum) are satisfied.
(d)    Termination of the Securities Act Legend. The requirement imposed by
Section 6(b) shall cease and terminate as to any particular Management
Stockholder’s Shares (i) when, in the opinion of counsel reasonably acceptable
to the Company, such legend is no longer required in order to assure compliance
by the Company with the Securities Act or (ii) when such Shares have been
effectively registered under the Securities Act or transferred pursuant to Rule
144. Wherever (A) such requirement shall cease and terminate as to any
Management Stockholders Shares or (B) such Shares shall be transferable under
paragraph (k) of Rule 144, the holder thereof shall be entitled to receive from
the Company, without expense, new certificates not bearing the legend set forth
in Section 6(b).
7.    Notices. Notices required or permitted to be made under this Addendum
shall be made in the manner specified in the Plan.
8.    Section 16. The Company shall use its commercially reasonable efforts to
cause any acquisition of Options or Award Stock under the Plan to be exempt
under Rule 16b-3 promulgated trader the Securities Exchange Act of 1934.



19
66111-1